DETAILED ACTION
This is an office action on the merits in response to the communication filed on 12/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 4, 5, 12-20 have been canceled.  Claims 1 and 6 have been amended.  Claims 1-3, 6-11 and 21-26 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
On pg. 9 of the Arguments/Remarks, Applicant states that “Applicant assumes that the office action is mapping APP2 to the media content, LDC to the first domain, and NYDC to the second domain.”  Examiner respectfully disagrees with this assumption.  In the  previous office action, Examiner actually maps NYDC to the first domain and LDC to the second domain, as suggested by para [0090-0093].  As a result, Applicant’s contention on the limitation “authenticate, in response to the request, the second domain as one of the plurality of affiliated domains by reference to a domain registry of the system that identifies the plurality of affiliated domains; authenticate, in response to the request, the entitlement in the first domain by reference to the entitlement ledger” is moot due to incorrect assumption. 
	With respect to the limitation “stream the media content to the user via the independently administered content delivery network of the second domain”, Examiners utilizes the combination of Mathew and Rae to reject the limitation.  In response to applicant’s argument that there In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Mathew, at para [0093], teaches “A new session will then be created in the LDC during authorization, and the incoming session ID will be set as the new session's index”, which shows that the user is granted access to the second resource in LDC (second domain).   On the other hand, Rae, at para [0069], teaches “A license transfer transaction can be entered by a initial licensee (e.g., seller) that gives her license to another licensee (e.g., buyer)”  and at para [0005], “the playback application also directs the processor to: generate a digital representation of the digital media work stored in memory, locate a license issuance transaction corresponding to the identified digital representation and matching the digital signature associated with the user, where the license issuance transaction identifies a user that is permitted to play back the digital media work”; both paragraphs show that the person who obtains the license is permitted to play back (stream) the digital media work.”
Lastly, with respect to the limitation “generate a ledger entry corresponding to the in transfer in the entitlement ledger”, Examiner also adds additional paragraph [0013] -  “a ledger creation application, where the ledger creation application directs the processor to: access a decentralized blockchain rights ledger stored in memory, generate a registration entry for addition of a work to the blockchain rights ledger where the registration entry includes a unique digital representation of a digital media work” to show the rejection of such limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11 and 21-26 are rejected under 35 U.S.C 103 as being obvious over Mathew et al. (US20190036907A1; hereinafter: “Mathew”) in view Rae et al. (US20170116693A1; hereinafter: “Rae”).
With respect to claim 1, 6 and 21
Mathew teaches the limitations of:
A plurality of affiliated domains communicatively coupled via a communication network; One or more hardware processors of a first/second domain of the plurality of affiliated domains is configured to execute the software code of the first/second domain; and an entitlement ledger stored in a system memory; ( see [0008, 0009 and 0025]):
receive a request on behalf of a user ([0089], FIG. 5 is a sequence diagram 500 showing messages that may be communicated between data centers while authorization and authentication are performed by different data centers due to user affinity. In the example illustrated in FIG. 5, a user has affinity with a New York data center (NYDC). Accordingly, any authentication request for the user is served by NYDC due to the user affinity.),
the user having an entitlement to a resource [media content asset] in a first domain of a plurality of affiliated domains ([0090], At step 502, the user may attempt to access a first resource, such as application 1 (APP1). Based on the user's affinity with NYDC, the user is authenticated by NYDC. Upon a successful authentication, the access manager ID cookie is augmented with a unique data center identifier referencing NYDC (e.g., the cluster ID of NYDC). A subsequent authorization call will also be served by the NYDC as the NYDC is the primary server for the accessed resource (e.g., the end point for the web gate protecting the resource).),
the request being received from a second domain of the plurality of affiliated domains ([0091], At step 504, the user may attempt to access a second resource, such as application 2 (APP2), which is stored and/or managed in LDC (e.g., by a web gate for APP2 with LDC as its end point)..), wherein the user does not have the entitlement to the resource [media content] in the second domain ([0091], At step 506, the web gate for APP2 may not find a valid session in LDC,)
and wherein each of the first domain and the second domain has a different independently administrated content delivery network with its own corresponding protocols and having a common ownership ([0003], Enterprise computer networks are often spread over different data centers. The data centers can be geographically collocated or dispersed. Using single sign-on (SSO), a user can log into one data center and then access other data centers without logging in; [0027], Enterprise computer networks may be used to meet the computing needs of one or more organizations, such as businesses, universities, government organizations, or the like. The enterprise computer network infrastructure may be spread ; 
authenticate, in response to the request, the second domain as one of the plurality of affiliated domains by reference to a domain registry of the system that identifies the plurality of affiliated domains ([0092-0093],);
authenticate, in response to the request, the entitlement in the first domain by reference to the entitlement ledger ([0091], At step 508, the authentication request will reach NYDC due to user affinity with NYDC. Based on the user's previously existing SSO session in NYDC, seamless authentication will happen at NYDC. The access manager authn cookie contents will be generated and are shared with APP2 web gate.);
transfer, in response to authenticating the second domain and the entitlement, the entitlement to the second domain to enable the user to access the resource [media content] in the second domain; [stream] grant access the resource [media content] to the user via the independently administrated content delivery network of the second domain ([0093], Based on the valid session being present in NYDC and the applicable MDC session adoption policies (e.g., session data retrieval), the LDC performs authorization for this request by synchronizing and/or honoring the remote session that exists in NYDC. At 514, the user session is migrated from the NYDC according to the MDC session adoption policies. A new session will then be created in the LDC during authorization, and the incoming session ID will be set as the new session's index. At 516, the NYDC session ID is mapped to the LDC session ID through indexing.)

Mathew does not explicitly disclose, but Rae teaches:
Media content (see [0004].)
Stream media content ([0069], A license transfer transaction can be entered by a initial licensee (e.g., seller) that gives her license to another licensee (e.g., buyer); see also [0005], “the playback application also directs the processor to: generate a digital representation of the digital media work stored in memory, locate a license issuance transaction corresponding to the identified digital representation and matching the digital signature associated with the user, where the license issuance transaction identifies a user that is permitted to play back the digital media work.)

generate a ledger entry corresponding to the transfer in the entitlement ledger ([0082], Another potential type of transaction is a transfer which occurs when one licensee transfers their license to another person using the decentralized ledger. In many embodiments, implementation of different licensing models are available including, but not limited to: sale, rental, pay-per-view, and/or re-sale of individual licenses for second-hand markets; [0013], a ledger creation application, where the ledger creation application directs the processor to: access a decentralized blockchain rights ledger stored in memory, generate a registration entry for addition of a work to the blockchain rights ledger where the registration entry includes a unique digital representation of a digital media work)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mathew with the teaching of Rae.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Mathew offers the embodiment of the using single sign-on (SSO), a user can log into one data center and then access other data centers (multiple associated resources) without logging in.  One of ordinary skill in the art at the time the invention was made would have recognized the steps of using the single sign-on to gain access to multiple data centers as disclosed by Mathew to the embodiments of accessing digital assets/contents as taught by Rae for the 

With respect to claim 2, 10, & 23
The combination of Mathew and Rae teaches the limitations of claim 1, 6 & 21 respectively.  Mathew further teaches: the transfer results in the user having the entitlement to the media content in the second domain but not in the first domain ([0050], If this policy is selected to apply to the MDC, then after data center 114 performs session retrieval (validating session 1 and fetching the session information for use in creating session 2 in data center 114) and creates session 2, the session 1 in data center 110 is terminated so that only session 2 is active for user 102.)

With respect to claim 3, 11, & 24
The combination of Mathew and Rae teaches the limitations of claim 1, 6 & 21 respectively.  Mathew further teaches: the transfer results in the user having the entitlement to the resource [media content] in the second domain while retaining the entitlement to the resource [media content] in the first domain ([0049], One example policy may include an on-demand session retrieval policy. If an on-demand session retrieval policy is selected to apply to the MDC, the data center 114 may be required to verify that a session is valid in the data center 110 (session with session ID S1). Once session S1 is verified, the data center 114 fetches corresponding session information from data center 100 and assigns the session information to the new session S2 that will be created in the data center 114. Assigning the session information to the new session ensures that both of the sessions S1 and S2 are in synchronization with one another.)

With respect to claim 7 & 25
 the hardware processor of the computing platform of the first domain is further configured to execute the software code to broadcast the ledger entry to others of the plurality of affiliated domains via the communication network ([0050], A blockchain management device that can be used to create and/or modify a digital rights ledger in accordance with embodiments of the invention is illustrated in FIG. 2. The blockchain management device 210 includes a processor 220, network interface 230, network input/output 260, system bus 250, and memory 280.  Blocks and blockchains may be received from and/or distributed to other block chain management devices and/or playback devices using network 120.)

With respect to claim 8 & 15
The combination of Mathew and Rae teaches the limitations of claim 6 & 14 respectively.  Rae further teaches: the communication network is a peer-to-peer (P2P) network of the respective computing platforms of the plurality of affiliated domains ([0059], a distributed network of blockchain management devices and playback devices process and synchronize the block chain by consensus across multiple POPs (points of presence) across geographic regions or globally. The devices may respond to queries from other devices in the network in a peer-to-peer nature to validate entitlement rights of users, devices and/or content.)

With respect to claim 9 & 26
The combination of Mathew and Rae teaches the limitations of claim 6 & 21 respectively.  Rae further teaches: the entitlement ledger comprises a blockchain ([0012], A further embodiment includes a method for maintaining a digital rights ledger includes: accessing a decentralized blockchain rights ledger, generating a registration entry for addition to the decentralized blockchain rights ledger the registration 

With respect to claim 22
The combination of Mathew and Rae teaches the limitations of claim 21.  Mathew further teaches: 
the second hardware processor is further configured to execute the second software code to: stream the resource [media content] to the user device using a second independently administered content delivery network of the second affiliated domain different than a first independently administered content delivery network of the first affiliated domain (see [0027].)


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	3/19/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685